               Case 1:19-cv-03619-VSB Document 52 Filed 08/10/20 Page 1 of 3

     NEW YORK                                                                                                    SHANGHAI
      LONDON                                                                                                      ATLANTA
    SINGAPORE                                                                                                    BALTIMORE
   PHILADELPHIA                                     FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                        MIAMI
  WASHINGTON, DC                                                                                                BOCA RATON
  SAN FRANCISCO                                                                                                 PITTSBURGH
                                                FREDERICK D. (RICK) HYMAN
  SILICON VALLEY                                                                                                  NEWARK
                                                 DIRECT DIAL: +1 212 692 1063
     SAN DIEGO                                                                                                   LAS VEGAS
                                               PERSONAL FAX: +1 212 208 4521
    LOS ANGELES                                E-MAIL: RHyman@duanemorris.com                                   CHERRY HILL
      TAIWAN                                                                                                    LAKE TAHOE
      BOSTON                                         www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                        OMAN
      AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                               OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                           ALLIANCES IN MEXICO
                                                                                                               AND SRI LANKA




August 10, 2020

Via ELECTRONIC MAIL AND CM/ECF


The Honorable Vernon S. Broderick
United States District Court for the
Southern District of New York
40 Foley Square
New York, NY 10007
BroderickNYSDChambers@nysb.uscourts.gov


          Re:        Vale S.A. v. BSG Resources Limited, No. 19-cv-3619

Dear Judge Broderick:

        We represent William Callewaert and Malcolm Cohen (the “Joint Administrators”) in their
capacity as Joint Administrators for BSG Resources Limited (in administration) (“BSGR”) in the
above-referenced proceeding and as the Foreign Representatives in connection with the Chapter
15 case currently pending before The Honorable Judge Lane in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”) and docketed in that court as In
re BSG Resources Limited, No. 19-11845 (SHL) (the “Chapter 15 Case”).

       We write to advise Your Honor that the Joint Administrators have filed with their
appointing court in Guernsey an Application for Discharge of Administration Order and Ancillary
Orders dated July 23, 2020 (the “Discharge Application”) and a related Affidavit of Malcolm
Cohen in Support of the Joint Administrators’ Application (the “Affidavit”). The Discharge
Application and the Affidavit are attached hereto.

        As stated in the Affidavit, the Joint Administrators brought the Discharge Application
because, due to the absence of funding for past and future work of the Joint Administrators and
their relevant professionals, the statutory purpose of BSGR’s administration in Guernsey cannot
be achieved. Certain of the Joint Administrators’ professionals have past due invoices from 2019
and 2020 and an aggregate amount of not less than $4 million remains unpaid and past due to the
D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                     PHONE: +1 212 692 1000    FAX: +1 212 692 1020
          Case 1:19-cv-03619-VSB Document 52 Filed 08/10/20 Page 2 of 3



The Honorable Vernon S. Broderick
Page 2


Joint Administrators and those professionals. The Joint Administrators were aware that the
Discharge Application will be heard in Guernsey in conjunction with a parallel application by Vale
S.A. (“Vale”) to place BSGR in liquidation (the “Liquidator Application” and, together with the
Discharge Application, the “Guernsey Applications”). If successful, the Guernsey Applications
would result in the immediate discharge of the Joint Administrators and the appointment of
partners in Alvarez & Marsal as liquidator (the “Liquidator”). The Liquidator, when appointed,
would succeed to the Joint Administrators with respect to matters before this Court and, if
designated a foreign representative, in the Chapter 15 Case.

        The Guernsey Applications were first heard in Guernsey on July 28, 2020. At that hearing,
the Guernsey court determined to adjourn consideration of the Guernsey Applications to August
11, 2020 to provide for notice to two additional parties. Notice was not originally provided to those
parties at Vale’s request. The Joint Administrators understand that one of those parties -- the party
that has failed to comply with its obligations to fund the administration -- has requested an
extension to September 15, 2020. Both the Joint Administrators and Vale intend to object to any
such extension and the Joint Administrators expect that any extension, if one is granted, would not
extend further than August 25, 2020. In any event, a transfer of responsibilities from the Joint
Administrators to a Liquidator of Vale’s choosing is near.

        In the instant case before this Court, however, Vale has served requests for production,
dated June 26, 2020 (the “Document Request”), on the Joint Administrators or any successor with
responsibility for the administration or liquidation of BSGR (a “Successor”). Vale has agreed that
objections and/or responses to the Document Request are due no earlier than August 10, 2020.
Under the current circumstances, the Joint Administrators are unable to respond to the Document
Request by August 10, 2020. As noted above, they have no access to the significant funding that
would necessarily be required properly to object and/or respond to such requests and will shortly
in any case have no access to responsive documents. Vale is aware of these constraints and yet
nevertheless demands performance rather than wait the short time for the appointment of the
Liquidator (and one who is of their own choosing). Even if they had the resources to do so, any
response by the Joint Administrators would be an inefficient waste of resources. Shortly, and as
soon as this week, the Liquidator will be appointed and therefore deemed a Successor under the
Document Request. The Liquidator, rather than Joint Administrators, should have the opportunity
to lodge any objections to the Document Request or alternatively, and perhaps more likely, provide
responsive documents to Vale without objection. It would be far more efficient for the Liquidator
to deal with the Document Request, given the matters set out in this letter.

        Under the circumstances, the Joint Administrators will not be in a position to respond in
timely manner to the Document Request. For the avoidance of doubt, the Joint Administrators
reserve all rights with respect thereto in favor of the Joint Administrators, the Successor, and BDO
LLP and its affiliates.
         Case 1:19-cv-03619-VSB Document 52 Filed 08/10/20 Page 3 of 3



The Honorable Vernon S. Broderick
Page 3


       Thank you for Your Honor’s attention to this matter.

                                                   Respectfully submitted,


                                                   /s/ Frederick Hyman
                                                   Frederick Hyman, Esq.

cc: Jeffrey Rosenthal, Esq.
